Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
	Claims 1, 17 and 21 are objected to.  Specifically, each of independent claims 1, 17 and 21 recite that LB is Formula I.  However, no structure in these claims is identified as formula I.  It appears that the limitation “Formula I” can be withdrawn from claims 1, 17 and 21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11-13 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, variable X as recited in independent claim 1 is selected from the group consisting of O and S.  However, variable X in the compounds listed in claims 11-13, which depend from claim 1 include compounds where variable X is equal to a =C(CH3)2 group, which fails to further limit claim 1.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 6, 9-11, 17, 18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0111665), cited on Applicants information disclosure statement, filed on 10/9/20.
Claims 1, 17 and 21: Kim et al. teaches organic light-emitting devices which are comprised of phosphorescent iridium complexes which serve as dopant materials in the light emitting layer of said devices.  The iridium complexes taught by Kim et al. satisfy general formula I [M(L1)n1(L2)n2] where n1 and n2 are each independently 1 or 2 and M includes iridium, with iridium being the preferred metal (paragraphs 0010-0010 and compounds PD-1 through PD-93 in paragraph 0080).  General formula 1 of Kim et al. follows the same general formula [LA]3-n[LB]n as recited in claim 1.  More specifically, ligand L1 is represented by Formula 1A and ligand L2 is represented by Formula 1B (paragraphs 0013-0015).  Kim et al. further teaches that ring system CY2 in ligand L1 includes ring systems such as dibenzofuran and dibenzothiophene (paragraph 0053).  Kim et al. further teaches that variable R5 in ligand L2 includes phenyl groups.  The preferred compounds PD-15, PD-15 and compounds PD-74 through PD-91 all teach iridium complexes having one type of dibenzofuran or dibenzothiophene ring system and a ligand which satisfies LB as claimed with one variable R4 being a trimethylsilyl group, another variable R4 being an alkyl group, and the remaining R4 groups, R5 groups, and R6 groups all being equal to hydrogen.  While the dibenzothiophene or dibenzofuran groups taught in the PD compounds of Kim et al. have a different substitution pattern than ligand LA as claimed, the general teaching that ring system CY2 may be equal to a dibenzofuran or a 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.
Included in the six types of dibenzofuran or dibenzothiophene substitution patterns is one satisfying ligand LA of independent claim 1.  In such ligands, variables X1 through X6 are equal to CH, variable X is equal to O or S, and all R2 and R3 groups are equal to hydrogen atoms.  As such, it would have been obvious to one having ordinary skill in the art to have understood that the general teaching that ring CY2 may be a dibenzofuran or a dibenzothiophene ring includes any one of the six type of substitution patterns shown above.  With this understanding, analogs of compounds PD-15, PD-16 and PD-74 through PD-91 could be prepared using any of the substitution patterns shown above.
Claim 2: The alkyl and trimethylsilyl groups taught in the compounds of Kim et al. satisfy the limitations of claim 2.
Claim 5: The selection of a dibenzofuran group is obvious given the teachings above, thereby satisfying claim 5.
Claims 6 and 18: All variables X1 through X6 are equal to carbon, thereby satisfying claims 6 and 18.
Claims 9, 10 and 20: General formula I of Kim et al. provides for ligands L1 and L2 to be independently equal to 1 or 2, with n1 and n2 being equal to 3.  Given only two possible choices, it would have been obvious to select variable n as either 1 or 2, thereby satisfying claims 9, 10 and 20.
A1 and LA2 of claim 11. 

Claims 1, 5-7, 9, 10 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (US 2017/0373259).  Su et al. has an effective filing date of less than one year from Applicants effective filing date of 3/29/17 and has inventors common to the instant application.  Should Applicants file a terminal disclaimer in accordance with 1.321(c) against Su et al., both this 103 rejection and the double patenting rejection to Su et al. below would be withdrawn.  
Su et al. teaches and claims compounds of the formula Ir(LA)(LB)2 where all combinations of LA1-LA860 and LB1-LB300 are possible.  Sub-combinations where ligand LA is selected from LA1 through LA46, LA65 through LA72, LA109 through LA116, LA125 through LA177, LA194 through LA203, LA206 through LA251, LA270 through LA279, LA315 through LA322, to name a few and where ligand LB is selected from LB189-LB199 afford iridium complexes which satisfy all the limitations of independent claim 1.  Additionally, some of the above combinations also satisfy all of the limitations of independent claim 17.  Further, some of the above combinations above also satisfy the limitations of claims 5-7, 18 and 19.  Ligands LB189-LB199 satisfy the limitations of ligand LB of claims 14-16 use of the iridium complexes as dopants in light emitting layers requires that a formulation be prepared which includes any of the above ligand combinations, thereby satisfying independent claim 21.  The characterization of any of the above iridium complexes having any of the ligand combinations LA and LB above require preparing a formulation, thereby satisfying claim 21.  Last, it is obvious that the complexes taught by Su et al. may have one or two ligands of either type LA and LB, thereby satisfying claims 9, 10 and 20.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7 and 9-12 of copending Application No. 15/918,114 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other.  Claims 1 and 7 of the reference application includes compounds which read on claims 1, 9, 10, 17 and 21.  Additionally, dependent claims 2-5 of the reference application read on claims 2-7 and 18-20 of the instant application.  Claim 9 of the reference application reads on claims 8 and 11-13 of the instant application.  Claims 10 and 11 of the reference application reads on claims 14-16 of the instant application.  The OLED of claim 12 of the reference application can be considered to be a formulation, which satisfies claim 21 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  However, the above application has been allowed and is pending issue as of the mailing date of this Office action.

Comment on Potential Allowable Subject Matter
	With the expectation that the obviousness type double patenting and prior art rejection to Su et al. above are overcome by Applicants, the only remaining prior art rejection is to Kim et al.  Kim et al. requires that one variable R4 be a silyl group.  As such, the compounds taught by Kim 1 through R6.  Additionally, the structural limitations of claim 8 are not taught or suggested by Kim et al.  Kim et al. also does not teach that aza-dibenzofuran or aza-dibenzothiophene groups may be employed as CY2, which means that Kim et al. cannot be relied upon to teach the limitations of claims 7 and 19, which require a nitrogen atom at position X1.  Last, Kim et al. does not teach or suggest ligands which satisfy ligands LA of claims 12 and 13 and ligands LB of claims 14-16.  The inclusion of any one of these dependent claims into the three independent claims would overcome the prior art rejection to Kim et al.

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766